DETAILED ACTION


Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

				Examiner’s Remarks
 	Claims 1-16 are pending.  
  	Claims  6-8, 14 and 16 are withdrawn as of October 14, 2022,  with traverse.  
Claims 18-35 are examined.
  	This application contains 6-8, 14 and 16  are drawn to an invention nonelected with traverse in the reply filed on October 14, 2022.  A complete reply to the final rejection must include cancellation of nonelected claims ( i.e. Claims 6-8, 14 and 16) or other appropriate action (37 CFR 1.144) See MPEP § 821.01.
  	Applicant is reminded that upon the cancellation of claims (6-8, 14 and 16)  to a non-elected invention, the inventorship must be amended in compliance with 37 CFR 1.48(b) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. Any amendment of inventorship must be accompanied by a request under 37 CFR 1.48(b) and by the fee required under 37 CFR 1.17(i).
  	Applicant's election with traverse of  Group 1 (1-5, 9-13 and 15)  is acknowledged.  
  	Applicant’s comment that the inventions are inter-related and would  require the same field of search is not found persuasive because Examiner asserts that Group 1, supra, is drawn to initiating random access to access target base station (i.e. discovery processing access information) and Group 2 is drawn to  public land mobile systems, as noted in the office action August 26, 2022, are distinct and separate classification has a different field of search (i.e. it is necessary to search for one of the inventions in a manner that is not likely to result in finding art pertinent to the other invention(s) (e.g., searching different classes /subclasses or electronic resources, or employing different search queries, a different field of search is shown, even though the two are classified together. The indicated different field of search must in fact be pertinent to the type of subject matter covered by the claims.)( MPEP 808.02 [R-5], section A-C).  Ergo, there would be a serious burden on the Examiner if Groups 1, and Group IIl were examined together, since the field of search would be in different, and in different, separate classes.  
The requirement is still deemed proper and is therefore made FINAL.

Allowable Subject Matter

  	The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure [see USPTO Notice of References Cited Form 892]:

Claims  1-4, 9-13 and 15 are allowed over the prior art made of record.   

The following is an examiner's statement of reasons for allowance:
  	Interpreting the claims in light of the specification, Examiner finds the claimed invention is patentably distinct from the prior art of record, which sets forth in the following:   
  	The  prior art of record does not teach the combination of claimed elements including and under the broadest reasonable interpretation of the claimed limitation consistence with the Applicant's Specification.  The prior art cited above fails to teach all of the Applicant’s claimed limitation.  In particularly, the claimed invention advantageously provides a finer level of detail that  includes message broadcast with land mobile network identities with rand access failure and a second operator different from the first operator, stopping a random access retry to target base station and initiating random access except target base station in combination with the other limitations of the claims, was not disclosed by, would not have been obvious over, nor would have been fairly suggested by the prior art of record in context to the claims and the specification.  
The dependent claims, being further limiting to the independent claims, definite and enabled by the Specification are also allowed.
The Examiner asserts that the claims overcome the prior art of record as describes above when the limitations are read in combination with the respective claimed limitations in their entirety.

Thus, prior art of record neither render obvious nor anticipates the combination of claimed elements in light of the specification.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 

1.  Brun et al. (US Patent No.  10681501 B2), “Method and Apparatus for transmitting V2X message” (June 9, 2020).

Communication

  Any inquiry concerning this communication or earlier communications from the examiner should be directed to DIANE D MIZRAHI whose telephone number is 571- 272-4079.  The examiner can normally be reached on 7:30-3:30 PM (7:30 - 4:30 p.m.).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Srilakshmi Kumar can be reached on (571) 272-7769.  The fax phone numbers for the organization where this application or proceeding is assigned are (703) 872-9306 for regular communications and for After Final communication.

Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the receptionist whose telephone number is (571) 272-2600.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.   Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. 

For more information about the PAIR system, see http://pair-direct.uspto.qov. Should you have questions on access to the Private PAIR system, contact the  Electronic  Business Center (EBC) at 866-217-9197 (toll free).

/DIANE D MIZRAHI/           Primary Examiner, Art Unit 2647                                                                                                                                                                                             
Diane.Mizrahi@USPTO.gov